                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 18-80860-CIV-REINHART


SREAM, INC. and ROOR INTERNATIONAL BV,

                              Plaintiffs,
vs.


CIJ ENTERPRISES, INC.,

                        Defendant.
_________________________________/

                     ORDER DENYING DEFENDANT’S MOTIONS
                    FOR ATTORNEY’S FEES AND COSTS (DE 76, 83)

       This matter is before the undersigned on the parties’ consent to have the undersigned

preside over the disposition of this lawsuit. DE 37. I conducted a bench trial on November 4,

2019. Shortly thereafter I issued a written opinion finding that Plaintiffs failed to prove any of

their claims. DE 73. Currently pending are Defendant’s Motions for Attorney’s Fees and Costs

(DE 76, 83), Plaintiffs’ response in opposition (DE 77), Defendant’s reply. DE 78. For the reasons

stated below, Defendant’s Motions for Attorney’s Fees and Costs (DE 76, 83) are DENIED.

                                        BACKGROUND

       Plaintiffs brought this action claiming that Defendant infringed on Plaintiffs’ registered

trademark by selling a water pipe at its convenience store that unlawfully bore the Roor Mark. I

found that the difference in quality between the water pipe Defendant sold and an authentic Roor

water pipe was obvious, that the likelihood of confusion in the relevant market was low and that

Plaintiffs did not present any evidence of actual confusion. DE 73 at 7-8. Accordingly, I entered
judgment in favor of Defendant and gave Defendant leave to file a motion for attorney’s fees and

costs. Id. at 9.

        With the instant motions Defendant seeks reimbursement of its attorney’s fees, contending

that this constitutes an exceptional case under the Lanham Act. 15 U.S.C. § 1117(a).

                                           DISCUSSION

        Under the “American Rule,” parties are “ordinarily required to bear their own attorney’s

fees -- the prevailing party is not entitled to collect from the loser.” Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dep't of Health & Human Res., 532 U.S. 598, 602 (2001). However, in

trademark infringement actions brought under the Lanham Act, the Court “may award reasonable

attorney fees to the prevailing party,” but only “in exceptional cases.” 15 U.S.C. § 1117(a). Here,

it is undisputed that Defendant is the prevailing party, thus, I need only determine whether this

case is exceptional, so as to warrant the imposition of attorney’s fees.

        In assessing whether a case is exceptional, “courts may consider whether there was

purposeful, intentional or willful conduct that went beyond mere negligence.” Sream, Inc. v. Cary

Tobacco I, Inc., No. 16-23963-CIV, 2017 WL 6408981, at *1 (S.D. Fla. Aug. 2, 2017) (J. Torres),

report and recommendation adopted, No. 16-CV-23963, 2017 WL 6408996 (S.D. Fla. Aug. 17,

2017) (J. Williams); Welding Servs., Inc. v. Forman, 301 Fed. App’x 862, 862–63 (11th Cir. 2008)

(“attorney’s fees to a prevailing defendant may be justified when a plaintiff has brought an

obviously weak Lanham Act claim and the evidence shows that the plaintiff acted in bad faith and

with an improper motive.”). See also Tire Kingdom, Inc. v. Morgan Tire & Auto, Inc., 253 F.3d

1332, 1335 (11th Cir. 2001) (“an ‘exceptional case’ is one that can be characterized as ‘malicious,

fraudulent, deliberate and willful,’ or one in which ‘evidence of fraud or bad faith’ exists”) (citation

omitted). The Supreme Court has held that an exceptional case “is simply one that stands out from



                                             Page 2 of 8
others with respect to the substantive strength of a party’s litigating position (considering both the

governing law and the facts of the case) or the unreasonable manner in which the case was

litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014).

“District courts may determine whether a case is ‘exceptional’ in the case-by-case exercise of their

discretion, considering the totality of the circumstances.” Id.

        Here, Defendant raises the following arguments in support of its claim that this case is

exceptional under the Lanham Act and that attorney’s fees are warranted:

        First, Defendant contends that this case qualifies as exceptional because Plaintiffs were

unreasonable in continuing to pursue this lawsuit despite having a judgment entered against them

in a similar case nine months earlier. See Sream, Inc. v. Smokers Edge, LLC, No. 18-80545-CV,

2019 WL 2233892 (S.D. Fla. Feb. 6, 2019) (J. Middlebrooks). According to Defendant, the facts

in the instant case are even “weaker” than those in Smokers Edge (DE 76 at 2), and thus, Plaintiffs

were on notice of the tenuousness of their position. Id. at 4.

        Second, Defendant contends that Plaintiffs’ “apparent business model” is to file dozens of

trademark infringement lawsuits against “smaller, stand-alone, independent stores” and obtain

settlements before trial. Id. at 2-3. Defendant argues that Plaintiffs likely earn more revenue from

these settlements than from sales of their water pipes. Id. at 3. Defendant claims that Plaintiffs

were not legitimately concerned about the alleged infringement of their mark because they did not

send a cease-and-desist letter to Defendant and delayed over two years before filing this lawsuit.

Id. at 4.

        Third, Defendant contends that Plaintiffs’ “attempt to use this Court to award damages for

[allegedly infringing the] trademark of an unlawful product, is ‘exceptional.’” Id. Defendant notes

that Plaintiffs’ corporate representative testified that their water pipes have competed in the



                                             Page 3 of 8
Cannabis Cup (DE 76 at 5) and Defendant raised the affirmative defense of illegality in its Answer.

DE 24 at ¶ 8. In support of this argument, Defendant relies on a similar case, Sream, Inc. v.

Superior Disc., LLC, No. CV 17-8177, 2019 WL 2124887 (E.D. La. May 15, 2019), wherein the

court declined to dismiss the defendant’s counterclaim for cancellation of the Roor trademark due

to Plaintiffs’ alleged fraud in obtaining the registration.1 Defendant also cites Kratom Lab, Inc. v.

Mancini, No. 11-80987-CIV, 2013 WL 3927838 (S.D. Fla. July 29, 2013) (J. Marra), where the

court found that the plaintiff did not have a valid trademark for its synthetic marijuana because the

plaintiff misrepresented its intended use in its application to the USPTO. Id. at *5. The court

found that the plaintiff’s attempt to enforce a fraudulently procured trademark was sufficient

evidence of the plaintiff’s bad faith and improper motive to render the case exceptional and

appropriate for the defendant to recover its attorney’s fees. Id.

       Finally, in its supplemental motion (DE 83), Defendant cites to the very recent decision

(February 4, 2020) in Smokers Edge, where the trial court found the case to be exceptional and

awarded the defendant its attorney’s fees. See Smokers Edge, LLC, 2019 WL 2233892.

       Defendant’s argument that it is entitled to attorney’s fees based on the Smokers Edge case

is its strongest. There, the same plaintiffs raised identical claims against a smoke shop that sold a

counterfeit Roor water pipe. Nevertheless, upon closer inspection, there are several reasons to

distinguish the two cases.




1
  The court found that the defendant pled sufficient facts to support its claim that Plaintiffs knew
their products were “primarily intended . . . for use in ingesting, inhaling, or otherwise introducing
marijuana into the human body,” but intentionally misrepresented their goods in their applications
to the USPTO. Superior Disc., LLC, 2019 WL 2124887 at *4. This decision, entered at the motion
to dismiss stage, is inapplicable to my current assessment of exceptionalism in evaluating whether
to award attorney’s fees.

                                             Page 4 of 8
       First, the trial court’s conclusion in Smokers Edge that Plaintiffs failed to prove their claims

was based on a trial that presented different evidence, including a counterfeit water pipe that was

different from the one sold in this case. That Plaintiffs lost on their infringement claims in a case

involving a different defendant and different facts presented to a different judge does not render

Plaintiffs’ decision to proceed with the instant case unreasonable. Moreover, in considering the

seven factors that courts use to determine whether a defendant’s use of a trademark would create

customer confusion, the court in Smokers Edge found that “[t]he two water pipes are not remotely

similar in design, construction or quality” and it therefore concluded that this factor weighed in

the defendant’s favor. DE 59 at 6-7. In the instant case, I arrived at a different conclusion, noting

that

       “The third factor asks whether the parties’ [products] ‘are the kind that the public
       attributes to a single source.’ The test is not whether the products can be readily
       distinguished, but rather whether the goods are ‘so related in the minds of
       consumers that they get the sense that a single producer is likely to put out both
       goods.’” [Florida Int'l Univ. Bd. of Trustees v. Florida Nat'l Univ., Inc., 830 F.3d
       1242, 1261 (11th Cir. 2016)] (citation omitted). Here, both products in question are
       water pipes. Although the authentic water pipe is constructed of better quality
       materials, a consumer seeing the products next to each other reasonably could
       conclude that one is a higher-end version of the other and that both came from the
       same source.

DE 73 at 6. Accordingly, I concluded that this factor weighed in favor of the Plaintiffs. Id.

       Another distinguishing factor is that in Smokers Edge, the court noted that despite knowing

the identity of the distributor who sold the counterfeit pipe to the defendant smoke shop, Plaintiffs

“never investigated the distributor nor did they seek to add them as a party,” which the court found

“suggests . . . that this infringement was not actually causing Plaintiffs the harm that they claimed”

and “further supports the unreasonableness of Plaintiffs’ position.” DE 77 at 5. These facts are

not present in the instant case. There is nothing in the record or Defendant’s motion papers

regarding the distributor’s identity or Plaintiffs’ knowledge thereof.

                                             Page 5 of 8
       The procedural history of the two lawsuits in terms of the parties’ settlement discussions,

or at least each court’s respective knowledge of the settlement negotiations, is also distinguishable.

In Smokers Edge, the court observed that the defendant twice offered to settle the lawsuit for

$2,500.00, but Plaintiffs rejected both offers. DE 77 at 2. The court found that “the substantially

wiser course would have been to accept Defendant’s settlement offer, rather than proceeding to

trial.” DE 77 at 5. By contrast, in this case, I was not advised whether Defendant made any

settlement offer to Plaintiffs in advance of the trial. Therefore, unlike the court in Smokers Edge,

I cannot asses the reasonableness of any offer or the rejection thereof in determining whether

Plaintiffs’ course of conduct during the litigation was exceptional.

       Finally, the court in Smokers Edge found that the defendant was entitled to the equitable

defense of laches because it was prejudiced by Plaintiffs’ delay in filing the lawsuit. The prejudice

was that defendant was “ultimately unable to effectively pursue a claim against the now-defunct

third party distributor.” DE 59 at 8; DE 77 at 5. The court found that Plaintiffs’ delay in bringing

the Smokers Edge lawsuit was neither excusable nor reasonable. I made no such finding in the

instant case.

       Each of these factors undoubtedly contributed to the court’s conclusion in Smokers Edge

that “Plaintiffs acted unreasonably” and that their lawsuit was “frivolous,” which in turn resulted

in a finding that the case was an exceptional one that warranted an award of attorney’s fees. DE

77 at 6. None of these factors were present in the instant case. Their absence leads me to conclude

that this was not an exceptional case. Cf. Tire Kingdom, Inc., 253 F.3d at 1336 (upholding trial

court’s award of attorney’s fees to prevailing defendant in an exceptional case where there was

evidence of plaintiff’s bad faith and improper motive); Tobinick v. Novella, 884 F.3d 1110, 1118–

19 (11th Cir. 2018) (affirming trial court’s finding that the case was an exceptional one meriting



                                             Page 6 of 8
an award of fees under the Lanham Act where plaintiff “responded to a number of adverse

decisions by accelerating the pace of his filings, repeatedly seeking to add parties and claims and

bringing what the court viewed as baseless motions for sanctions and accusations of perjury”).

        I am also not persuaded by Defendant’s argument that Plaintiffs were not legitimately

concerned about the alleged infringement of their mark and only brought these lawsuits against

small, independently-owned stores for purposes of achieving settlement payments. Defendant’s

motion openly admits to making hypothetical assumptions about the settlement proceeds Plaintiffs

probably obtained and how these amounts likely exceeded their sales revenues. DE 76. There is

no evidence in the record to support these assumptions.           Moreover, Defendant does not

characterize Plaintiffs’ behavior as extortionary or specifically attribute Plaintiffs’ strategy of

selecting certain retailers to sue and pursing settlements to a bad faith motive. Defendant merely

argues that “these cases jammed the Southern District’s Dockets and wasted precious Court time

and resources.” DE 76 at 3. While I agree that judicial resources should not be wasted, the

evidence presented at trial established that Plaintiffs had a trademark for their Roor water pipes

and that Defendant sold a counterfeit product with the same mark. These facts undermine

Defendant’s suggestion that Plaintiffs’ lawsuits are frivolous; even though Plaintiffs did not

prevail, there appears to have been a reasonable basis for Plaintiffs to bring an infringement action

in this instance.

        Similarly, I reject Defendant’s claim that this case is exceptional because of the alleged

illegality of the water pipes at issue. Notably, Defendant’s affirmative defenses did not include a

claim that Plaintiffs fraudulently procured their trademark and there is nothing in the record that

establishes the illegality of the product. Unlike Kratom Lab, there is no evidence that anyone

affiliated with Plaintiffs has been charged with, much less pleaded guilty to, false packaging or



                                            Page 7 of 8
making misrepresentations to the USPTO.2 Rather, here, Plaintiffs’ corporate representative

testified at the trial that Plaintiffs advertise and market their water pipes only for tobacco use. DE

73 at ¶ 22.

                                          CONCLUSION

       Based on the foregoing, I find that this was not an exceptional case under the Lanham Act

and I decline to award attorney’s fees. Accordingly, Defendant’s Motions for Attorney’s Fees and

Costs (DE 76, 83) are DENIED.3



       DONE AND ORDERED in Chambers this 3rd day of March, 2020 at West Palm Beach

in the Southern District of Florida.




                                                              BRUCE REINHART
                                                              United States Magistrate Judge




2
  In Kratom Lab, Inc., the creators of the synthetic marijuana pleaded guilty to a criminal charge
for falsely stating on the product packaging that it was “‘incense’ or ‘potpourri’ and was ‘not for
human consumption,’ when the defendant[s] knew otherwise.” Id. at *2.
3
  While Defendant may have been entitled to reimbursement of its taxable costs as the prevailing
party under Rule 54, the only cost for which Defendant sought reimbursement was its portion of
the mediation fee. DE 76 at 10. Defendant subsequently withdrew that request. DE 78 at 2.
                                             Page 8 of 8
